Exhibit 10.2

THIRD AMENDMENT TO LEASE

THIS THIRD AMENDMENT TO LEASE (“Third Amendment”) is entered into as of
August 1, 2013 (the “Effective Date”), by and between POINT RICHMOND R&D
ASSOCIATES II, LLC, a California limited liability company (“Landlord”), and
SANGAMO BIOSCIENCES, INC., a Delaware corporation (“Tenant”), with reference to
the following facts:

A. Landlord and Tenant entered into that certain Triple Net Laboratory Lease
dated as of May 23, 1997, together with an Addendum thereto dated May 28, 1997
(the “Original Lease”), as amended by those certain letter agreements dated
June 15, 1999, April 21, 2000 and November 3, 2000 and by that certain First
Amendment to Lease dated March 12, 2004 (the “First Amendment”) and by that
certain Second Amendment to Lease dated March 15, 2007 (the “Second Amendment”)
(the Original Lease, as so amended, is referred to herein as the “Lease”),
pursuant to which Landlord leased to Tenant certain premises consisting of
approximately 26,629 rentable square feet (“Premises”) in the building located
at 501 Canal Boulevard, Point Richmond, California (the “Building”).

B. Tenant has exercised the first Extension Option as set forth in Section 8(a)
of the First Amendment, and Landlord and Tenant have agreed on the terms
respecting the Option Term.

C. Landlord and Tenant now wish to enter into this Third Amendment to
memorialize the terms respecting the first Option Term, to grant Tenant an
additional extension option, and otherwise amend the Lease subject to and in
accordance with the following terms and conditions.

NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, Landlord and Tenant hereby agree as follows:

1. Incorporation of Recitals and Defined Terms. The Recitals above are hereby
incorporated herein. Capitalized terms which are not otherwise defined in this
Third Amendment shall have the meanings set forth in the Lease.

2. Additional Extension Option. The first sentence of Section 8(a) of the First
Amendment is hereby amended and restated in its entirety as follows:

“Landlord hereby grants Tenant options to extend the Extended Term (each, an
“Extension Option”) for three (3) additional periods of five (5) years each
(each, an “Option Term”), commencing immediately after the expiration of the
Extended Term, in the case of the first Extension Option, the expiration of the
first Option Term, in the case of the Second Extension Option, or the expiration
of the second Option Term, in the case of the third Extension Option.”

3. Exercise of Extension Option / Lease Term. Landlord and Tenant acknowledge
that Tenant has exercised the first of three Extension Options pursuant to
Section 8(a) of the First Amendment (as amended herein). Accordingly, the term
of the Lease is hereby extended for a period of five (5) years and shall expire
on August 31, 2019. The portion of the term from September 1, 2014 through
August 31, 2019 shall be referred to herein as the “first Option Term.”

 

1



--------------------------------------------------------------------------------

4. Base Monthly Rent. The schedule of Base Monthly Rent payable with respect to
the Premises during the first Option Term is the following::

 

PERIOD

   APPROXIMATE
MONTHLY RATE
PER SQUARE FOOT      BASE
MONTHLY RENT  

September 1, 2014—August 31, 2015

   $ 2.07       $ 55,122.03   

September 1, 2015—August 31, 2016

   $ 2.13       $ 56,775.69   

September 1, 2016—August 31, 2017

   $ 2.20       $ 58,478.96   

September 1, 2017—August 31, 2018

   $ 2.26       $ 60,233.33   

September 1, 2018—August 31, 2019

   $ 2.33       $ 62,040.33   

5. Operating Expenses.

(a) During the first Option Period, Tenant shall pay for Tenant’s Pro Rata Share
of Operating Expenses in accordance with the terms of the Lease, including
without limitation, the cap on Tenant’s Pro Rata Share of Operating Expenses as
set forth in Section 6 of the First Amendment (which by its terms, as modified
by Section 6 of the Second Amendment, applies only to the Original Premises (as
defined in the Second Amendment) and does not apply to the Expansion Space (as
defined in the Second Amendment) (the “Original Premises CAM Cap”).

(b) In addition to the Original Premises CAM Cap, during the first Option Term,
Tenant’s Pro Rata Share of Operating Expenses attributable to the Expansion
Space shall not increase by more than 5% per calendar year on a compounding and
cumulative basis throughout the first Option Term, prorated and adjusted for any
partial years (e.g. Tenant’s Pro Rata Share of Operating Expenses for 2015 shall
not exceed 105% of Tenant’s Pro Rata Share of Operating Expenses for 2014;
Tenant’s Pro Rata Share of Operating Expenses for 2016 shall not exceed 105% of
the maximum allowable amount of Tenant’s Pro Rata Share of Operating Expenses
permitted for 2015; etc.). If Tenant exercises one or more of the remaining
Extension Option(s) provided in Section 8 of the First Amendment, then Tenant’s
Pro Rata Share of Operating Expenses during each Option Term shall be subject to
the foregoing 5% per annum cap, with the cap on Tenant’s Pro Rata Share of
Operating Expenses for the first calendar year during each Option Term to be 5%
in excess of the maximum allowable amount of Tenant’s Pro Rata Share of
Operating Expenses permitted for the calendar year immediately preceding the
first calendar year of the applicable Option Term; provided, however, Landlord
shall have the right, by written notice delivered to Tenant no later than sixty
(60) days prior to the commencement date of the applicable Option Term, to
designate that the cap on Tenant’s Pro

 

2



--------------------------------------------------------------------------------

Rata Share of Operating Expenses for the first calendar year during such Option
Term shall instead be 5% in excess of the actual Tenant’s Pro Rata Share of
Operating Expenses for the calendar year immediately preceding the first
calendar year of such Option Term.

6. Landlord Improvements / Condition of Expansion Space.

(a) Tenant acknowledges that it has been, and continues to be, in possession of
the Premises, is familiar with the condition of the Premises and continues to
occupy the Premises in its “as is, where is” condition, with all faults, without
any representation, warranty or improvement by Landlord of any kind whatsoever,
except as expressly provided in Section 5(b) below or in the Lease. As of the
Effective Date, Landlord has not caused the Premises to have undergone an
inspection by a Certified Access Specialist (CASp).

(b) Landlord shall cause the following improvements to be constructed at the
Property: (i) add Building exterior lighting on the south and west exterior
walls of the Premises, (ii) relocate the exterior light below the canopy on the
east exterior of the Premises to be raised above the canopy, (iii) increase the
number of security cameras at the Property and strategically locate the new
cameras to improve overall camera coverage of the Property, (iv) add signage
around the perimeter of the Property warning that the site is patrolled by
security guards and subject to video surveillance, (v) add color to the
landscape beds at the main suite entry and on the south and east sides of the
Premises, and (vi) slurry seal and re-stripe the parking lot on the east side of
the Building from the main Canal Boulevard entry all the way to the entrance to
Suite E (collectively, the “Landlord Improvements”). The type and quality of the
Landlord Improvements shall be typical of standard improvements constructed by
Landlord which are of the nature and quality required by specifications
developed for the Building by Landlord. The parties anticipate the Landlord
Improvements to be substantially completed on or about November 1, 2013 (the
“Anticipated Completion Date”). If for any reason whatsoever, Landlord cannot
substantially complete the Landlord Improvements by the Anticipated Completion
Date, this Amendment shall not be void or voidable, nor shall Landlord be liable
to Tenant for any loss or damage resulting therefrom. However, in such event,
Landlord shall provide Tenant with notice of such delayed completion and shall
continue with commercially reasonable diligence to substantially complete the
Landlord Improvements as soon as practical. Notwithstanding anything in the
Lease to the contrary, the cost of the Landlord Improvements shall not be billed
to Tenant, as part of Operating Expenses or otherwise.

7. Extended Term Allowance. In accordance with the terms of Section 7 of the
First Amendment (as subsequently modified by Section 8 of the Second Amendment),
Tenant is entitled to an Extended Term Allowance in the amount of $43,720.00 per
year i.e. each 12 month period from September 1, 2011 through August 31, 2014)
which may be used by Tenant toward the cost of performing Alterations in the
Premises in accordance with the terms and conditions of Section 7.3 of the
Original Lease (the “Extended Term Alterations”). Notwithstanding the provisions
of Section 7(a) of the First Amendment, any portion of the Extended Term
Allowance that is not claimed by Tenant prior to August 31, 2014, shall be added
to the first Option Term Allowance (as defined in Section 7 below) and shall be
available to Tenant during the subsequent years. Any portion of the Extended
Term Allowance that is not claimed by Tenant prior to August 31, 2019, shall
accrue to the sole benefit of Landlord, and Tenant shall not be entitled to any
credit, abatement or other concession in connection therewith (unless Tenant
exercises the second Option Term pursuant to Section 8(a) of the First
Amendment, in which event such August 31, 2019 date shall be revised to
August 31, 2024).

 

3



--------------------------------------------------------------------------------

8. First Option Term Allowance.

(a) During the first Option Term, Landlord agrees to contribute the sum of
$46,600.75 per year (collectively, the “first Option Term Allowance”) for each
year during the first Option Term i.e. each 12 month period from September 1
through August 31 during the first Option Term) toward Tenant’s cost of
performing Alterations in the Premises or improvements to the infrastructure
servicing the Premises (e.g. HVAC equipment, vacuum pumps, etc.) as performed in
accordance with the terms and conditions of Section 7.3 of the Original Lease
(the “first Option Term Alterations”). The first annual increment of the first
Option Term Allowance shall be available to Tenant on and after September 1,
2014, and each subsequent annual increment of the first Option Term Allowance
shall be available to Tenant on and after each September 1 thereafter through
August 31, 2019. If Tenant does not submit a request for full payment of any
annual increment of the first Option Term Allowance to Landlord for any year in
which such annual increment of the first Option Term Allowance is available,
such unused amount shall be added to the increment of the first Option Term
Allowance available to Tenant during the subsequent years. Any portion of the
first Option Term Allowance that is not claimed by Tenant prior to August 31,
2019, shall accrue to the sole benefit of Landlord, and Tenant shall not be
entitled to any credit, abatement or other concession in connection therewith
(unless Tenant exercises the second Option Term pursuant to Section 8(a) of the
First Amendment, in which event such August 31, 2019 date shall be revised to
August 31, 2024). The first Option Term Allowance may only be used for hard
and/or soft costs in connection with the first Option Term Alterations; and in
no event shall the first Option Term Allowance be used for the purchase of
equipment, furniture or other items of personal property of Tenant. Tenant shall
be responsible for all elements of the design of Tenant’s plans for the first
Option Term Alterations (including, without limitation, compliance with law,
functionality of design and the structural integrity of the design), and
Landlord’s approval of Tenant’s plans therefor shall in no event relieve Tenant
of the responsibility for such design.

(b) The first Option Term Allowance shall be paid to Tenant or, at Landlord’s
option, to the order of the contractor that performed the applicable first
Option Term Alterations, within thirty (30) days following receipt by Landlord
of receipted bills or invoices covering all labor and materials expended and
used in such first Option Term Alterations. Notwithstanding anything herein to
the contrary, Landlord shall not be obligated to disburse any portion of the
first Option Term Allowance during the continuance of a default by Tenant under
the Lease (beyond the expiration of all applicable cure and notice periods), and
Landlord’s obligation to disburse shall only resume when and if such default is
cured. Landlord and Tenant acknowledge that all first Option Term Alterations
shall, without compensation or credit to Tenant, become part of the Premises and
the property of Landlord at the time of their installation and shall remain in
the Premises, unless, at the time of Landlord’s consent to the applicable first
Option Term Alterations, Landlord notified Tenant in writing that Landlord would
require removal of such first Option Term Alterations from the Premises upon the
expiration or earlier termination of the Lease. Landlord shall not be entitled
to receive (or deduct from the first Option Term Allowance) any construction
management fee or oversight fee in connection with any first Option Term
Alterations. Notwithstanding the foregoing, Landlord and Tenant agree that if
the

 

4



--------------------------------------------------------------------------------

property management company (currently Wareham Property Group) provides
construction management or administrative services in connection with any first
Option Term Alterations, such property management company shall be entitled to a
construction management or administration fee in connection with any first
Option Term Alterations in accordance with the schedule contained on Exhibit D
to the First Amendment.

9. Right of First Refusal. The right of first refusal contained in Section 9 of
the First Amendment is hereby amended such that the definition of Refusal Space
shall include each of Suite C-2 (as shown on Exhibit B to the First Amendment)
as well as Suite F containing approximately 7,000 rentable square feet and as
shown on Exhibit A hereto.

10. Brokers. Tenant shall indemnify, defend and hold Landlord harmless from and
against any and all claims by any real estate broker, salesperson or finder
claiming to have represented Tenant for a commission, finder’s fee or other
compensation in connection with this Third Amendment. Notwithstanding anything
to the contrary contained in this Section 8, Tenant shall be solely responsible
for any commission, fees or costs payable to any real estate broker, sales
person or finder claiming to have represented Tenant in connection with any
future amendment to the Lease or Tenant’s exercise of any extension option or
right of first refusal contained in the Lease.

11. Notices. Section 19.2 of the Original Lease is hereby amended to provide
that Tenant’s address for notices under the Lease is as follows:

Sangamo BioSciences, Inc.

501 Canal Boulevard, Suite A100

Richmond, California 94804

Attn: Mr. Ward Wolff

Executive Vice President and CFO

12. Authority. This Third Amendment shall be binding upon and inure to the
benefit of the parties, their respective heirs, legal representatives,
successors and assigns. Each party hereto and the persons signing below warrant
that the person signing below on such party’s behalf is authorized to do so and
to bind such party to the terms of this Third Amendment.

13. Status of Lease. Except as amended hereby, the Lease is unchanged, and, as
amended hereby, the Lease remains in full force and effect.

IN WITNESS WHEREOF, Landlord and Tenant have entered into this Third Amendment
as of the date first set forth above.

 

TENANT:    LANDLORD:

SANGAMO BIOSCIENCES, INC.,

a Delaware corporation

  

POINT RICHMOND R&D ASSOCIATES II, LLC,

a California limited liability company

By:   /s/ H. Ward Wolff    By:   /s/ Richard K. Robin Print Name:   H. Ward
Wolff    Print Name:   Richard K. Robin Its:   Executive Vice President and
Chief Financial Officer    Its:   Managing Member

 

5



--------------------------------------------------------------------------------

EXHIBIT A

Suite F—Refusal Space

 

1



--------------------------------------------------------------------------------

WINE STREET

 

LOGO [g595389g77q05.jpg]

 

2